DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-12 are rejected in the Instant Application.




Priority
Examiner acknowledges Applicant’s claim to priority benefits of Chinese Patent application 201810455846 filed May 14, 2018.





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
As per claim 12, it is being rejected in view of the OG Notice on Subject Matter Eligibility of Computer Readable Media posted on USPTO’s website on 1/28/2010.  It is being reproduced partially below to maintain a clear record:
“The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  [[]]
 In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach.  A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” to the claim.”

Claims not specifically mentioned are rejected by virtue of dependency and because they do not obviate the above-recited deficiencies.



Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Jennings (US20090164459A1) hereinafter Jennings in view of HAO hereinafter (US20120109944A1) HAO.
US20030224855A1
Regarding claims 1, 11, 12: Jennings teaches a application partition processing method, comprising:
obtaining, by an application component, location information of a user from a first application (¶0111 see The location matching function 20 may receive location information from the user devices 14-1 through 14-N);
obtaining, by the application component, an application group of the user in a second application according to the location information of the user (¶0012 see assuming that a user X has entered the proximate area of a user Y and that the users X and Y are not already members of the same proximity group, the location matching function 20 then determines whether the user Y is a member of a proximity group (step 204).); and
if the user X is a member of a proximity group, then the users X and Y are members of separate proximity groups. As such, the location matching function 20 merges the proximity groups of users X and Y to provide a merged proximity group (step 212). In one embodiment, in order to merge the proximity groups, the location matching function 20 may merge the proximity group definition 24 of the proximity group of user X into the proximity group definition 24 of the proximity group of user Y).
Jennings teaches application group for the user however does not explicitly teach application partition based on location 
Hao however in the same field of computer networking teaches application partition based on location (¶0014 see a partitioning application may generate a location-based data structure that stores information, which can be searched by a user device based on a location associated with the user device. The partitioning application may, as a result of the search, generate location-based results that correspond to the location associated with the user device. The results may also include recommendations that identify other results that correspond to the location associated with the user device and that are based on a measure of popularity associated with the identified other results.)
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the group management of Jennings and the teachings of HAO for using application partitions based on locations to combine the teachings such that Jennings utilizes the partitions as part of the group management. One of ordinary skill in the art would recognize that the results of the combination are 

	Further regarding claim 11:    Jennings teaches a device, comprising: one or more processors; and a storage apparatus, configured to store one or more programs (¶0121)
Further regarding claim 12: Jennings teaches a computer-readable storage medium, storing a computer program, when executed by one or more processors, causing the one or more processors to perform the operations (¶0121 see storage units)

Regarding claim 2: The already combined references teach the method according to claim 1, further comprising:
obtaining, by the first application, an invoking instruction triggered by the user for the second application (user devices 14-1 through 14-N may provide updates to their locations in response to changes in their locations. [change in location triggers an update to location which in turn triggers the second application]); and
triggering, by the first application, running of the second application according to the invoking instruction (Jennings ¶0028 see sharing media content such as videos, songs, previews of songs, or the like. For example, the social networking application 30-1 may enable the user device 14-1 to broadcast or otherwise share music with other user devices from the user devices 14-2 through 14-N associated with other users in the social network of the user 18-1).
Regarding claim 3: The already combined references teach the method according to claim 1, wherein before obtaining, by the application component, the location information of the user from the first application, the method further comprises:
obtaining, by the first application, wireless access point information of a wireless access point to which a terminal is connected, wherein the first application is located at the terminal; obtaining, by the first application, location information of the wireless access point according to the wireless access point information (Jennings: ¶0026 see the location determination function 28-1 may operate to receive the location of the user device 14-1 from an associated mobile telecommunications network, which may use a technique such as triangulation to determine a location of the user device 14-1); and
providing, by the first application, the location information of the wireless access point to the application component, so that the application component determines the location information of the user according to the location information of the wireless access point (Jennings: Fig 9A element 200)
Regarding claim 4: The already combined references teach the method according to claim 3, wherein obtaining, by the application component, location information of the user from the first application comprises:
using, by the application component, the location information of the wireless access point as the location information of the user (¶0026 see the location determination function 28-1 may operate to receive the location of the user device 14-1 from an associated mobile telecommunications network, which may use a technique such as triangulation to determine a location of the user device 14-1).
Regarding claim 5: The already combined references teach the method according to claim 1, wherein before obtaining, by the application component, the location information of the user from the first application, the method further comprises:
obtaining, by the first application, location information of a terminal, wherein the first application is located at the terminal (Jennings: Fig 9A element 200); and
providing, by the first application, the location information of the terminal to the application component, so that the application component determines the location information of the user according to the location information of the terminal (Jennings: ¶0112 see location matching function 20 monitors the locations of the users 18-1 through 18-N to identify a first user, which is referred to as user X, that has entered or is otherwise new to the proximate area of a second use).
Regarding claim 6: The already combined references teach the method according to claim 1, wherein the step of obtaining, by the application component, the application partition of the user in the second application according to the location information of the user, comprises:
creating, by the application component, a new application partition in the second application as the application partition of the user in the second application according to the location information of the user when a location corresponding to the location information of the user does not belong to any application partition existing in the second application (Jennings ¶0115 see if the user Y is not a member of a proximity group, the location matching function 20 determines whether the user X is a member of a proximity group (step 214, FIG. 9B). If not, the location matching function 20 creates a proximity group for the users X and Y (step 216)); and
obtaining, by the application component, an existing application partition in the second application as the application partition of the user in the second application through matching according to the location information of the user when the location corresponding to the location information of the user belongs to the existing application partition in the second application (Jennings: ¶0116 see if the user X is a member of a proximity group, the location matching function 20 adds the user Y as a member of the proximity group of user X (step 220) and adds the neighbors of the user Y to the aggregate neighbors list for the proximity group (step 222). Note that if some of the neighbors of user Y are already included in the aggregate neighbors list as a result of also being the neighbors of other members of the proximity group, those users do not need to be added to the aggregate neighbors list).
Regarding claim 7: The already combined references teach the method according to claim 6, wherein the step of obtaining, by the application component, the existing application partition in the second application as the application partition of the user in the second application through matching according to the location information of the user, comprises:
determining, by the application component according to the location information of the user, at least two existing application partitions existing in the second application covering the location information of the user (¶0071-90 see such that the users A, B, L, and M are the members of the new proximity group. The users C through K and N through S form the aggregate neighbors list for the new proximity group [See 0071-90 as groups of more than 1 are merged where a user A can be part of more than 1 group and merge those groups based on proximity]); and
obtaining, by the application component, the existing application partition as the application partition of the user in the second application through matching according to a current density of each application partition in the at least two existing application partitions (¶01118 see if the proximity group is severed by the removal of user Z, the location matching function 20 splits the proximity group into two or more proximity groups as discussed above with respect to FIGS. 7 and 8 (step 236) [as the density is decreased the groups are further subdivided into smaller individual proximity groups]).

Regarding claim 8: The already combined references teach the method according to claim 1, further comprising:
adjusting, by the application component, coverage ranges of the application partition and other application partitions in the second application according to a preset density threshold of the application partition (Jennings ¶0018 see the location matching function 20 removes the user Z as a member of the proximity group (step 232). The location matching function 20 also removes users within the AOI of the user Z but not within the AOI of any other member of the proximity group from the aggregate neighbors list (step 234). Returning to step 230, if the proximity group is severed by the removal of user Z, the location matching function 20 splits the proximity group into two or more proximity groups as discussed above with respect to FIGS. 7 and 8 (step 236) furthermore see ¶0108-109).

Regarding claim 9: The already combined references teach the method according to claim 1, wherein the application component and the second application are independent of each other; or the application component is integrated with the second application (Jennings: Fig 1, elements 14-1, 14-N).

Regarding claim 10: The already combined references teach the method according to claim 1, wherein the first application and the second application are independent of each other; or the first application is integrated with the second application; or the first application is a host application, and the second application is a hosted application (Jennings: elements 14-1, 14-N see separate applications).


Conclusion
Examiner wishes to make the prior art US20030224855A1 as part of record.
References are cited not only for their quoted language but for all that they teach.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atta Khan whose telephone number is 571-270-7364.  The examiner can normally be reached on M-F 09:00-6:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ATTA KHAN/
Examiner, Art Unit 2449